               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                             )
UNITED STATES OF AMERICA,                    )
                                             )
               v.                            )       Criminal No. 07-313
                                             )
DeRon Odem,                                  )
                                             )
                      Defendant              )
                                             )


                                  MEMORANDUM OPINION

       Defendant DeRon Odem (“Odem”) filed a pro se “motion for court order.” (ECF No. 113).

Odem seeks a court order that he be immediately released to state custody. The government filed

a response in opposition to the motion (ECF No. 115) and it is ripe for decision.

       In 2008, at Criminal Case No. 07-313 (the “federal case”), Odem pleaded guilty to drug

and firearm violations and was sentenced to a total of 101 months in prison, to be followed by 3

years of supervised release. He began supervision on April 26, 2016. On June 27, 2016, Odem

was arrested and charged with numerous crimes involving sexual assault of a 13-year-old girl.

Odem pleaded nolo contender to one count of Rape Forcible Compulsion. On January 31, 2018,

Odem was sentenced in the state court to 114-240 months of incarceration, to be served

consecutive to any other sentence.

       On September 20, 2018, this court held a supervised release revocation hearing in the

federal case. Odem recognized that his state court conviction established a Grade A violation and

also admitted Grade C violations of his supervised release. The court accepted an agreement

proposed by Odem and the government. Odem’s supervised release was revoked and he was

sentenced to a term of imprisonment of: (a) 36 months at each of counts 1 and 2; (b) 46 months at


                                                 1
count 3; and (c) 12 months at count 4. At each count, 27 months of the federal imprisonment is to

run concurrent to the state sentence at CP-43-CR0001140-2016, with no federal supervised release

to follow. The court agreed to recommend to the Bureau of Prisons (“BOP”) that defendant be

returned to state custody forthwith.

       In the judgment order imposing the supervised release sentence, the court did so. See ECF

No. 112 at 2 (“The court makes the following recommendations to the Bureau of Prisons: That

defendant be released to state custody forthwith to serve his state sentence.”). The court cannot

order that Odem be sent to state custody because the court does not have authority to dictate

placement of inmates to the BOP. By statute, only the BOP has that authority. See 18 U.S.C. §

3621(b) (“The Bureau of Prisons shall designate the place of the prisoner's imprisonment.”). Any

order, recommendation, or request by a sentencing court that a convicted person serve a term of

imprisonment at a certain place cannot override the BOP’s authority to determine or change the

place of imprisonment of that person. Id.

       Odem’s “motion for court order” (ECF No. 113) must therefore be DENIED.               An

appropriate order follows.




                                                    BY THE COURT:

                                                     /s/ Joy Flowers Conti
                                                    Joy Flowers Conti
Dated: January 4, 2019                              Senior United States District Judge




                                               2
              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                        )
UNITED STATES OF AMERICA,               )
                                        )
              v.                        )       Criminal No. 07-313
                                        )
DeRon Odem,                             )
                                        )
                      Defendant         )
                                        )


                                       ORDER

      AND NOW, this 4th day of January, 2019, in accordance with the memorandum opinion,

IT IS HEREBY ORDERED that Defendant DeRon Odem’s pro se “motion for court order” (ECF

No. 113) is DENIED.



                                                BY THE COURT:

                                                 /s/ Joy Flowers Conti
                                                Joy Flowers Conti
                                                Senior United States District Judge




                                            3
